Citation Nr: 0526480
Decision Date: 09/27/05	Archive Date: 11/10/05

 Citation Nr: 0526480	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  03-01 218	)	DATE SEO 27 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to March 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for asbestosis, 
and assigned a 10 percent rating for the disorder.  The 
veteran perfected an appeal of the assigned rating.


ORDER OF VACATUR

In a September 2004 decision the Board denied entitlement to 
a disability rating in excess of 10 percent for asbestosis.  
The Board also decided other issues no longer in appellate 
status, the disposition of which is not affected by this 
order.  Following the December 2002 rating decision on appeal 
and prior to the Board's September 2004 decision, the veteran 
claimed entitlement to an increased rating for asbestosis.  
That claim and the evidence developed in conjunction with the 
claim were retained by the RO, and not forwarded to the Board 
for consideration in the September 2004 decision.  Because 
the evidence was received by VA prior to the September 2004 
decision, however, it is deemed to have been of record on the 
date of the decision.  See Goodwin v. West, 11 Vet. App. 494 
(1998) (per curiam).

A decision of the Board may be vacated by the Board at any 
time upon request of the veteran or his representative, or on 
the Board's own motion if in rendering the decision the 
veteran was denied due process.  38 C.F.R. § 20.904 (2004).  
In order to give proper consideration to all of the relevant 
evidence and to insure compliance with due process 
requirements, in accordance with 38 C.F.R. § 20.904 that part 
of the September 2004 decision denying entitlement to a 
higher rating for asbestosis is hereby vacated and a new 
decision will be issued.  The remaining issues adjudicated in 
the September 2004 decision are not affected by this order.



	                        
____________________________________________
	K. A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0426385	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-01 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
coronary artery disease, claimed as secondary to the use of 
tobacco products.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for lung 
cancer, claimed as secondary to the use of tobacco products.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
alcoholism.

4.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to alcoholism.

5.  Entitlement to service connection for colon cancer.

6.  Entitlement to a disability rating in excess of 
10 percent for asbestosis.

7.  Entitlement to an effective date prior to January 2, 
2001, for the grant of service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to March 
1964.

In a September 1999 decision the Board of Veterans' Appeals 
(hereinafter, "the Board") denied entitlement to service 
connection for coronary artery disease and lung cancer, 
claimed as secondary to the use of tobacco products.  The 
Board also denied entitlement to service connection for 
alcoholism.  The veteran appealed the Board's September 1999 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court"), but in a February 2001 
order the Court dismissed the appeal for lack of 
jurisdiction.  The Board's September 1999 decision is, 
therefore, final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (1999).

The veteran again claimed entitlement to service connection 
for coronary artery disease, lung cancer, and alcoholism, and 
in a September 2001 rating decision the RO determined that 
new and material evidence had not been submitted to reopen 
the previously denied claims.  The RO also denied entitlement 
to service connection for a psychiatric disorder.  The 
veteran perfected an appeal of that decision.  For good cause 
shown, the veteran's motion for advancement on the docket has 
been granted.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2003).

In a December 2002 rating decision the RO granted service 
connection for asbestosis, and assigned a 10 percent rating 
for the disorder effective January 2, 2001.  The veteran 
perfected an appeal of the rating assigned for the disorder, 
and the effective date awarded with the grant of service 
connection.

The RO certified the issues shown above to the Board in 
November 2003.  Subsequent to certification of the appeal, 
the RO apparently developed and adjudicated a claim for 
service connection for colon cancer, purportedly due to the 
use of tobacco products, by denying the claim.  The veteran 
submitted to the Board copies of the documents and evidence 
relevant to that claim, which include copies of a notice of 
disagreement, statement of the case, and substantive appeal.  
Based on the documents presented by the veteran, it appears 
that he has also perfected an appeal of the denial of service 
connection for colon cancer.  The original documents are not, 
however, in the claims file forwarded to the Board by the RO, 
it is not clear whether the veteran provided all the evidence 
relevant to that claim, and the RO has not certified that 
appeal to the Board.  The issue of entitlement to service 
connection for colon cancer is, therefore, being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The AMC will notify the veteran if further 
action is required on his part.

The Board notes that subsequent to the statements of the case 
issued to the veteran regarding the claims that are on 
appeal, the veteran submitted additional evidence to the 
Board in support of those claims.  He has, however, waived 
his right to have this evidence considered by the RO in the 
first instance.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(the Board does not have authority to consider evidence in 
the first instance); 38 C.F.R. § 20.1304 (2003).  The Board 
finds, therefore, that it can adjudicate the veteran's appeal 
without remanding the case to the RO.

In an October 2003 statement the veteran raised the issue of 
entitlement to service connection for a bladder disorder.  
This issue has not been addressed by the RO, and is referred 
to the RO for any appropriate action.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995) (the Board does not have jurisdiction 
of an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  In a September 1999 decision the Board denied entitlement 
to service connection for coronary artery disease, lung 
cancer, and alcoholism.  The veteran was notified of that 
decision, and his appeal to the Court was dismissed due to 
lack of jurisdiction.

2.  The evidence received subsequent to the September 1999 
decision is not new, in that it is cumulative and redundant 
of the evidence previously considered.

3.  Disabilities due to the veteran's use of tobacco products 
during service, unless that disability became manifest during 
active service, are not subject to service connection.

4.  Disability due to the abuse of alcohol, based on service 
incurrence, is not subject to service connection.

5.  The preponderance of the probative evidence of record 
indicates that the veteran's psychiatric disorder is not 
related to an in-service disease or injury or a service-
connected disability.

6.  As the result of pulmonary function studies, the 
asbestosis is shown to be manifested by FVC of 75 percent of 
predicted, and diffusion capacity is 76-79 percent of 
predicted.

7.  The RO denied entitlement to service connection for 
asbestosis in October 1997, and that decision is final.  
Following that denial, the veteran did not again claim 
entitlement to service connection for asbestosis until 
January 2, 2001.


CONCLUSIONS OF LAW

1.  The September 1999 decision in which the Board denied 
entitlement to service connection for coronary artery disease 
is final, new and material evidence has not been submitted, 
and the claim is not reopened.  38 U.S.C.A. § 7104 (West 
1991); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1100 
(1999); 38 C.F.R. § 3.156 (2000).

2.  The September 1999 decision in which the Board denied 
entitlement to service connection for lung cancer is final, 
new and material evidence has not been submitted, and the 
claim is not reopened.  38 U.S.C.A. § 7104 (West 1991); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1100 (1999); 
38 C.F.R. § 3.156 (2000).

3.  The September 1999 decision in which the Board denied 
entitlement to service connection for alcoholism is final, 
new and material evidence has not been submitted, and the 
claim is not reopened.  38 U.S.C.A. § 7104 (West 1991); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1100 (1999); 
38 C.F.R. § 3.156 (2000).

4.  A psychiatric disorder was not incurred in or aggravated 
by active service, nor is it proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

5.  Entitlement to service connection for coronary artery 
disease, lung cancer, alcoholism, and a psychiatric disorder, 
claimed as being due to the veteran's use of tobacco products 
or abuse of alcohol during service, is not shown as a matter 
of law.  38 U.S.C.A. §§ 105(a), 1103 (West 2002); 38 C.F.R. 
§§ 3.1(m), 3.300 (2003).

6.  The criteria for a disability rating in excess of 
10 percent for asbestosis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.97, 
Diagnostic Code 6833 (2003).

7.  Entitlement to an effective date prior to January 2, 
2001, for the grant of service connection for asbestosis is 
not shown as a matter of law.  38 U.S.C.A. §§ 5110, 7105 
(West 2002); 38 C.F.R. §§ 3.400, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he started smoking and drinking 
during service, which caused all of the medical and 
psychiatric problems that he has had since then.  He also 
contends that he is entitled to a higher rating for 
asbestosis, including a total rating, because he is unable to 
work in his normal profession, that of a printer, because the 
fumes irritate his lung disorder.  In addition, he contends 
that he is entitled to an effective date in 1992 for the 
grant of service connection for asbestosis because that is 
when he initially claimed compensation benefits for the 
disorder.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (hereinafter, "the VCAA"), 
which has been codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA has issued a regulation to implement the 
provisions of the VCAA, which is codified at 38 C.F.R. §3.159 
(2003).  The VCAA left intact, however, the requirement that 
a veteran must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the duty to assist provisions of 
the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

The regulation provides that for requests to reopen submitted 
prior to August 29, 2001 (the date of publication of the 
regulation), VA will notify the veteran of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  VA does not, however, have any duty to assist the 
veteran in developing evidence in support of his request to 
reopen the previously denied claim, if that request was 
submitted prior to August 29, 2001.  For requests to reopen 
filed on or after August 29, 2001 (which does not include 
this claim), VA has a duty to inform the veteran of the 
evidence needed to substantiate his claim and to assist him 
in obtaining existing evidence that may be found to be new 
and material.  If VA determines that new and material 
evidence has been submitted and reopens the previously denied 
claim, VA is obligated to fully assist him in obtaining any 
evidence that may be relevant to the claim.  38 C.F.R. 
§ 3.159(b) and (c) (2003); see also Paralyzed Veterans of 
America, et. al., 345 F.3d at 1342.

Duty to Notify

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  38 C.F.R. § 3.159(b) 
(2003).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim for service connection for a 
psychiatric disorder in March 2001, and the remaining claims 
in August 2003 by informing him of the provisions of the VCAA 
and the specific evidence required to substantiate his claims 
for service connection, a higher rating, and an earlier 
effective date.  The RO also informed him of the information 
and evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The RO instructed him to 
identify any evidence that was relevant to his claims, and to 
provide signed authorizations for each medical care provider 
so that VA could obtain that evidence on his behalf.  The RO 
informed him that although VA would make reasonable efforts 
to obtain the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claims.

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
Court held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  The Court also held, however, that providing the VCAA 
notice to the claimant after the initial decision could 
satisfy the requirements of the VCAA if the timing of the 
notice was not prejudicial to the claimant.  Pelegrini, 18 
Vet. App. at 121.  In this case, the RO decisions were made 
in September 2001 and December 2002, but the veteran was not 
provided a section 5103(a) notice pertaining to all issues 
other than service connection for a psychiatric disorder 
until August 2003.  For the reasons shown below, however, the 
Board finds that the delay in issuance of the VCAA notice was 
not prejudicial to the veteran.

The veteran was provided a copy of the appealed rating 
decisions and statements of the case, in which the RO 
informed him of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claims 
and the requirement to submit medical evidence that 
established entitlement to the benefits he sought.  In these 
documents the RO also informed him of the cumulative evidence 
previously provided to VA or obtained by VA on the veteran's 
behalf, and any evidence identified by the veteran that the 
RO was unable to obtain.  The Board finds that in all of 
these documents the RO informed the veteran of the evidence 
he was responsible for submitting, and what evidence VA would 
obtain in order to substantiate his claims.  Quartuccio, 16 
Vet. App. at 183.

Although the August 2003 notice was sent following the 
September 2001 and December 2002 decisions, the veteran has 
had more than a year following the notice to submit 
additional evidence or identify evidence for the RO to 
obtain.  In resolving his appeal the Board will consider all 
the evidence now of record on a de novo basis, and apply the 
benefit of the doubt standard of proof.  The veteran was 
given the opportunity to submit evidence at a hearing, but 
failed to appear.  For these reasons the Board finds that the 
veteran has not been prejudiced by having been notified of 
the evidence needed to substantiate his claims following the 
RO's September 2001 and December 2002 unfavorable decisions, 
and that VA has fulfilled its obligation to inform him of the 
evidence needed to substantiate his claims.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (prejudice is not shown if 
the claimant has been given adequate notice of the need to 
submit evidence or argument on the question being considered 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing); VAOPGCPREC 7-04.  

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c) (2003).  

Regarding the claims for service connection for coronary 
artery disease, alcoholism, and lung cancer, VA has a duty to 
assist the veteran in developing evidence in support of those 
claims only if new and material evidence is received and the 
claims are reopened.  As will be shown below, the Board has 
determined that new and material evidence has not been 
submitted to reopen the previously denied claims.  For that 
reason VA has no duty to assist the veteran in developing 
evidence relevant to those claims.

Regarding the claims for service connection for a psychiatric 
disorder, a higher rating for asbestosis, and an earlier 
effective date for the grant of service connection for 
asbestosis, the RO has obtained the VA and private treatment 
records the veteran identified.  The RO also provided him a 
VA medical examination in November 2002 in order to determine 
the severity of the asbestosis.  Although the available 
evidence indicates that the veteran is receiving disability 
benefits from the Social Security Administration (SSA), the 
veteran stated that he was awarded benefits in 1984 and there 
is no indication that any of the evidence in the SSA claims 
file is relevant to the issues being considered.  
Specifically, in all issues being decided except for the 
increased rating claim for asbestosis, the law and not the 
evidence is ultimately dispositive.  Thus, nothing in the SSA 
records would aid him in substantiating those claims.  With 
respect to the claim for an increased initial rating for 
asbestos, records from 1984 would have no bearing on the 
evaluation of the disorder assigned from the effective date 
of service connection.  

The RO has not, however, provided him a VA psychiatric 
examination in order to determine whether he has a 
psychiatric disorder that is related to service.  The Court 
has interpreted the statute as requiring VA to provide a 
medical examination or obtain a medical opinion in any 
compensation claim in which the veteran provides medical 
evidence of a current disability, lay evidence of an in-
service disease or injury, and lay evidence of continuing 
symptomatology since service.  Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  The Court implied that an examination 
in this situation is necessary, regardless of the 
contradictory evidence of record regarding an in-service 
disease or injury or any finding regarding the credibility or 
probative value of the veteran's statements.

The United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit") reviewed the relevant 
subsection of the regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-
(C) (2003), in Paralyzed Veterans of America, et. al., 345 
F.3d at 1334.  The Federal Circuit noted that the regulation, 
unlike the statute, contained a requirement that the claimant 
establish that he or she has suffered an event, injury, or 
disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
The Federal Circuit found that the regulation properly filled 
a gap left in the statute.  The Federal Circuit referenced a 
preceding section of the statute, 38 U.S.C.A. § 5103A(a)(2), 
which indicates that VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit found that, if the evidence of record does 
not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion could substantiate the claim.  In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection."  Paralyzed Veterans of America, et. 
al., 345 F.3d at 1356.  

In the instant appeal the veteran contends that his currently 
diagnosed psychiatric disorder was caused by alcohol abuse 
that began in service.  As will be shown below, any 
disability due to the veteran's abuse of alcohol is not 
subject to service connection.  His service medical records 
are silent for any complaints or clinical findings attributed 
to a psychiatric impairment.  For these reasons the Board 
finds that a psychiatric examination and opinion are not 
necessary to decide the claim, in that the claimed nexus to 
service is not based on a compensable disability and a 
medical opinion could not establish the existence of an in-
service disease or injury.  See also Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995) (the Board is not required to accept a 
medical opinion that is based on the veteran's recitation of 
medical history).

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2003).


New and Material Evidence to Reopen Claims for Service 
Connection for 
Coronary Artery Disease, Lung Cancer, and Alcoholism

When a claim is disallowed by the Board and not appealed, 
that decision becomes final and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1999).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
See Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2003)).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.  
See Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 2003) 
("Congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."), citing Landgraf v. USI Film Prods., 
511 U.S. 244, 272 (1994)), cert. denied, 124 S. Ct. 1421 
(2004).

Coronary Artery Disease

As previously stated, in the September 1999 decision the 
Board denied entitlement to service connection for coronary 
artery disease.  The evidence considered by the Board in that 
decision included the veteran's service medical records, 
which are silent for any complaints or clinical findings 
attributed to heart disease, and VA and private treatment 
records showing that the diagnosis of heart disease was 
initially made in May 1984 when the veteran had a myocardial 
infarction.  The evidence also included VA and private 
treatment records documenting the ongoing treatment of 
coronary artery disease since May 1984, including coronary 
artery bypass surgery in 1998, and the veteran's statements 
indicating that he started smoking during service.  In this 
regard the Board notes that a May 1984 treatment record shows 
that he had stopped smoking five years previously and that he 
had a 25-year pack history, which would mean that he started 
smoking before he entered service.  Regardless, the Board 
denied service connection because the evidence did not 
reflect a nexus between the heart disease that was diagnosed 
in 1984 and any incident of military service.

The evidence received subsequent to the September 1999 
decision includes nearly identical assertions from the 
veteran that he started smoking in service and that his heart 
disease was caused by smoking.  The evidence also includes VA 
and private treatment records through 2003 documenting the 
treatment of heart disease, with no reference to the etiology 
of the disorder.  The veteran's statements are not new, 
because they are cumulative of the statements he made prior 
to the September 1999 decision.  The VA and private treatment 
records are also not new, in that they merely document the 
ongoing treatment of the heart disease and provide no 
evidence of etiology.  As such, they are cumulative and 
redundant of the evidence of record in September 1999.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (records of 
treatment many years after service, which do not document any 
nexus to service, are not new and material).  Because the 
evidence is not new, the Board need not consider whether it 
is material.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
327 (1999) (if the Board finds that newly presented evidence 
is cumulative of evidence previously considered, the Board's 
analysis should end there).  The Board finds, therefore, that 
new and material evidence has not been submitted, and the 
claim of entitlement to service connection for coronary 
artery disease is not reopened.

In addition to the above, the statute was amended in July 
1998 to prohibit the payment of compensation benefits if the 
disability for which benefits are claimed resulted from the 
veteran's use of tobacco products during service.  See the 
Internal Revenue Service Restructuring and Reform Act of 
1998, 105 Pub. L. No. 206; 112 Stat. 685, § 8202 (July 22, 
1998) (codified at 38 U.S.C.A. § 1103 (West 2002)).  The 
veteran contends that 38 U.S.C.A. § 1103 is not applicable to 
his claim because his post-July 1998 claim was a claim to 
reopen, not the original claim.  The change to the statute 
is, however, applicable to all claims filed after the date of 
enactment, even if a claim for the same disorder was filed 
prior to July 1998.  See 38 C.F.R. § 3.300(c) (2003).  
Because the veteran's current claim was received after July 
1998, and he has based his claim for service connection on 
the use of tobacco products during service, entitlement to 
service connection is precluded as a matter of law.

Lung Cancer

In the September 1999 decision the Board also denied 
entitlement to service connection for lung cancer.  The 
evidence considered in that decision included the veteran's 
assertions that he had lung cancer due to smoking, an October 
1992 X-ray study of the chest showing the presence of pleural 
thickening, and extensive VA and private treatment records, 
all of which are negative for a diagnosis of or clinical 
findings related to lung cancer.  The Board denied 
entitlement to service connection for lung cancer because the 
evidence did not show that the veteran had the claimed 
disorder.

The evidence received subsequent to the September 1999 
decision includes the veteran's assertions that he has lung 
cancer, and extensive VA and private treatment records that 
do not reflect such a finding.  This evidence is not new, in 
that the evidence of record in September 1999 included the 
veteran's identical statements and extensive medical records 
that showed that he did not have lung cancer.  The evidence 
is, therefore, cumulative and redundant of the evidence of 
record in September 1999.  Because the evidence is not new, 
the Board need not consider whether it is material to the 
issue under consideration.  Vargas-Gonzalez, 12 Vet. App. 
at 327.  The Board finds, therefore, that new and material 
evidence has not been received, and the claim of entitlement 
to service connection for lung cancer is not reopened.  In 
addition, because the veteran's current claim was received 
after July 1998, service connection for lung cancer based on 
the use of tobacco products during service is precluded as a 
matter of law.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. 
§ 3.300 (2003).

Alcoholism

The Board denied entitlement to service connection for 
alcoholism in September 1999 because the evidence then of 
record did not show that the veteran suffered from 
alcoholism.  Although the RO obtained extensive private and 
VA treatment records in conjunction with the veteran's 
current claims, those records also do not reflect a diagnosis 
or medical findings related to alcoholism, in that the 
veteran reported that he stopped drinking ten years prior to 
his current claims.  The Board finds, therefore, that new and 
material evidence has not been presented regarding this 
issue.

The Board also notes that the statute prohibits the payment 
of compensation benefits for alcoholism based on service 
incurrence because any disability arising from the abuse of 
alcohol does not arise in the line of duty.  See 38 U.S.C.A. 
§ 105(a) (West 2002); Barela v. West, 11 Vet. App. 280 
(1998); 38 C.F.R. § 3.1(m) (2003).  The veteran claimed 
entitlement to service connection for alcoholism based on the 
condition having had its onset during service.  Any such 
disability does not, however, arise in the line of duty.  
Service connection for alcoholism based on direct incurrence 
is, therefore, precluded as a matter of law.


Service Connection for a Psychiatric Disorder
Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2003).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.
Analysis

The medical evidence shows that the veteran's psychiatric 
symptoms have been diagnosed as anxiety, an obsessive 
compulsive disorder, bipolar disorder, and a personality 
disorder.  Personality disorders are not diseases or injuries 
that are subject to service connection.  Carpenter v. Brown, 
8 Vet. App. 240 (1995); 38 C.F.R. § 3.303(c) (2003).  To the 
extent the veteran's symptoms have been diagnosed as other 
than a personality disorder, his claim is supported by a 
current medical diagnosis of disability.  The evidence does 
not show, however, that he demonstrated any psychiatric 
symptoms during service, or that his currently diagnosed 
psychiatric disorder is related to service.  Hickson, 12 Vet. 
App. at 253.

The veteran's service medical records are negative for any 
complaints or clinical findings attributed to a psychiatric 
disorder, and he does not claim otherwise.  He contends that 
his psychiatric problems were caused by many years of alcohol 
abuse.  As shown above, service connection for alcoholism 
based on direct service incurrence is precluded as a matter 
of law.  See 38 U.S.C.A. § 105(a) (West 2002); Barela, 11 
Vet. App. at 280; 38 C.F.R. § 3.1(m) (2003).  In addition, 
any disability that is secondary to alcohol abuse is not 
subject to service connection.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  The Board finds, therefore, that 
entitlement to service connection for a psychiatric disorder, 
claimed as secondary to alcoholism, is not shown as a matter 
of law.


Evaluation of Asbestosis
Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in December 
2002.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The rating schedule for interstitial lung disease, including 
asbestosis, provides a 100 percent rating if the Forced Vital 
Capacity (FVC) is less than 50 percent of predicted, or; the 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is less than 40 percent of 
predicted, or; the maximum exercise capacity is less than 
15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; the disorder is manifested by cor pulmonale 
or pulmonary hypertension; or it requires outpatient oxygen 
therapy.  A 60 percent rating applies with an FVC of 50-
64 percent of predicted, or; the DLCO (SB) of 40-55 percent 
of predicted, or; the maximum exercise capacity is 15-20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  The disorder is rated at 30 percent if 
manifested by FVC of 65-74 percent of predicted, or; DLCO 
(SB) of 56-65 percent of predicted.  The disorder is rated at 
10 percent if manifested by FVC of 75-80 percent of 
predicted, or; DLCO (SB) of 66-80 percent of predicted.  
38 C.F.R. § 4.97, Diagnostic Code 6833 (2003).
Analysis

Private treatment records disclose that pulmonary function 
studies in September 1999 revealed a mild to moderate 
obstructive ventilatory defect with response to 
bronchodilator therapy, but the specific tests results were 
not reported.  Additional testing in September 2000 revealed 
very mild or incipient obstructive lung disease, and the FVC 
was shown to be normal.  His symptoms were then attributed to 
asthma, for which medication was given.

The RO provided the veteran a VA medical examination in 
November 2002, during which he complained of a very slight 
cough that was sometimes productive of grey sputum.  He 
became short of breath after walking 500 feet, or going up 
two flights of stairs.  He denied ever having any periods of 
incapacitation due to respiratory problems.  Examination of 
the lungs revealed no abnormalities.  A computerized 
tomography (CT) scan of the chest showed minimal nodules on 
the pleura with pleural thickening, consistent with 
asbestosis.  Pulmonary function studies revealed FVC of 
75 percent of predicted, and diffusion capacity of 76-
79 percent of predicted.  The pulmonary function studies were 
interpreted as showing mild reversible airway obstruction and 
mild restriction, which could be due to obesity.

Pursuant to Diagnostic Code 6833, a 30 percent rating is 
applicable if the asbestosis is manifested by FVC of 65-
74 percent of predicted, or if the DLCO (SB) (diffusion 
capacity) is 56-65 percent of predicted.  The pulmonary 
function studies revealed an FVC of 75 percent of predicted, 
and the diffusion capacity was 76-79 percent of predicted.  
The Board finds, therefore, that the criteria for a 
disability rating in excess of 10 percent have not been met 
since the veteran's claim was initiated.  Fenderson, 12 Vet. 
App. at 126-27.  For that reason the preponderance of the 
evidence is against the appeal to establish entitlement to a 
disability rating in excess of 10 percent for asbestosis.

A higher rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2003).  The veteran contends that the manifestations of the 
asbestosis render him unemployable, in that he is unable to 
tolerate the fumes to which he is exposed in his normal 
occupation as a printer.  The evidence shows, however, that 
he has been unemployed since 1984 due to his coronary artery 
disease and psychiatric problems, long before he was found to 
have any type of chronic pulmonary disorder.  In addition, 
the fact that he may not be able to work in his prior 
occupation does not mean that he is unable to secure or 
maintain any type of substantially gainful employment due 
solely to his service-connected asbestosis.  The evidence 
indicates that the asbestosis has not resulted in any 
hospitalizations.  In short, there has been no showing that 
the application of the regular schedular criteria is 
impractical.  The Board finds, therefore, that remand of the 
case to the RO for referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extra-schedular rating is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).


Earlier Effective Date for Service Connection for Asbestosis
Laws and Regulations

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1992).  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); Manio, 1 Vet. App. at 145.  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2003).  In determining 
the effective date of service connection based on a finding 
that new and material evidence has been submitted, if the 
evidence other than service department records is received 
after a final disallowance, the effective date is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q) (2003).
Analysis

The documents in the claims file show that the veteran 
initially claimed entitlement to service connection for 
asbestosis in December 1992.  The RO denied that claim in 
February 1993 because the evidence did not show that he had 
asbestosis.  The veteran was notified of the February 1993 
decision and did not appeal, and that decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1992).

He sought reopening of the claim in April 1994.  In an April 
1995 rating decision the RO determined that the evidence 
submitted since the February 1993 decision was not new and 
material, in that the veteran's treatment records continued 
to show no evidence of asbestosis.  The veteran was notified 
of the April 1995 decision and did not appeal, and that 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1994).

In March 1997 the veteran again claimed entitlement to 
service connection for asbestosis.  The RO informed him in 
August 1997 that in order to reopen the previously denied 
claim he needed to submit new and material evidence.  He did 
not submit any evidence in support of his claim, and in 
October 1997 the RO again denied his claim.  The veteran was 
notified of that decision and did not appeal, and the October 
1997 decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1997).

The veteran did not again claim entitlement to service 
connection for asbestosis until January 2, 2001.  Based on 
the receipt of new and material evidence showing that he now 
has asbestosis, in the December 2002 rating decision the RO 
granted service connection for asbestosis effective with the 
January 2, 2001, claim.

The veteran contends that he is entitled to an effective date 
commensurate with his initial claim for service connection 
for asbestosis in 1992.  He has asserted that he was 
prevented from pursuing his appeal to the Court of the 
Board's September 1999 decision because the RO was unable to 
locate VA treatment records that he requested, and because 
his "VA recommended attorney" was negligent in not timely 
pursuing his appeal.  The September 1999 Board decision did 
not, however, include the issue of entitlement to service 
connection for asbestosis.  That issue was denied by the RO 
in October 1997, and was not on appeal to the Board.  Any 
difficulty the veteran may have had in pursuing his appeal of 
the Board's September 1999 decision is not relevant, 
therefore, to the effective date assigned for the grant of 
service connection for asbestosis.

The documents in the claims file show that all claims filed 
prior to January 2, 2001, were finally denied by the RO.  
None of those claims remains viable, therefore, for 
establishing an effective date.  Following the most recent 
denial, the veteran did not again claim entitlement to 
service connection for asbestosis until January 2, 2001.  The 
Board finds, therefore, that entitlement to an effective date 
prior to January 2, 2001, is not shown as a matter of law.  
See Shields v. Brown, 8 Vet. App. 346, 349 (1995) (an earlier 
effective date cannot be granted in the absence of statutory 
authority, which requires a viable claim).


ORDER

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for coronary artery disease is denied.

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for lung cancer is denied.

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for alcoholism is denied.

The claim of entitlement to service connection for a 
psychiatric disorder is denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for asbestosis is denied.

The appeal to establish entitlement to an effective date 
prior to January 2, 2001, for the grant of service connection 
for asbestosis is denied.


REMAND

As previously stated, the veteran has presented copies of 
documents indicating that he has perfected an appeal of the 
RO's denial of service connection for colon cancer.  That 
issue was decided by the RO, however, after certification of 
the veteran's appeal to the Board.  The RO has not certified 
the issue of entitlement to service connection for colon 
cancer as being fully developed for appellate review.  This 
issue is, therefore, being remanded to the RO.

Accordingly, this issue is remanded to the RO for the 
following:

The RO should associate with the claims 
file all of the adjudicative documents 
and evidence pertaining to the veteran's 
claim for service connection for colon 
cancer.  When any required development is 
completed, the RO should issue a 
supplemental statement of the case, if 
necessary, and should certify that issue 
to the Board for appellate consideration.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


